Title: To George Washington from Brigadier General William Woodford, 21 July 1779
From: Woodford, William
To: Washington, George


        
          Dear Genl
          Junes [N.Y.] 21st July 1779
        
        Yours ⅌ express was this moment deliver’d me—the Baggage & Artilery of the Virginia division return’d here last evening, by who’s orders I am not inform’d, as I did not think myself warrented to order their removal till I had directions. the three peices of heavy Artilery brought from the point is allso here, waiting Lord Stirlings return to know how they are to be disposed of.
        I find by Colo. Meads Letter it was expected that Genl Muhlenbergs Brigade was at the Forrest of Dean—Genl Putnams orders, but Just now arrived, has explain’d that matter—& the Brigade is now in motion for that post.
        My Strongest Battalion (Nevil) is at west point, I will be obliged to your Excellency to order that I may be informed wheather they must be relieved from Muhlenbergs Tomorrow in Course, or if they will return without—I am, with great Respect, Your Excellencies Most Obedt humble Servt
        
          Wm Woodford
        
      